DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s submission filed on March 9, 2022. Claims 1, 8 and 15 have been amended, Claims 2, 4, 9, 11, 16 and 18 have been canceled.
Currently claims 1, 3, 5-8, 10, 12-15, 17 and 19-20 are pending, and claims 1, 8 and 15 are independent.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2022 appears to be in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.


Response to Amendments
Application’s amendments to claims 1, 8 and 15 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1, 3, 5-8, 10, 12-15, 17 and 19-20 has been maintained.



Response to Arguments
Application’s arguments filed on March 9, 2022 have been considered but they are not persuasive.
In the Remarks on page 8, Applicant’s argument regarding the § 35 U.S.C. § 101 rejection that claim 1 has amended to recite  “crawling through data repositories regarding the supply chain… [and] generating a graph of the supply chain that extends across a time axis and includes thousands of nodes that represent each intersection….”, and argues that the claims are patentable over 35 U.S.C. § 101.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Limitations of “crawling through data repositories regarding the supply chain to identify alternate locations at alternate times for at least some of the plurality of components; and generating a graph of the supply chain that extends across a time axis and includes thousands of nodes that represent each intersection between the plurality of components at either one of the plurality of locations or the alternate locations at one of the plurality of points in time” are part of the abstract idea, the generally recited repositories and a graph do not take the claim out of the mental processes grouping.


In the Remarks on page 9, Applicant’s argument with respect to the 35 U.S.C. § 101 rejection that Applicant’s claims are integrated into a practical application because the claims now recite “providing a graph that depicts the supply chain over time with all actual locations of the supply chain as well as alternative locations of the supply chain.
In response to Applicant’s arguments, the Examiner respectfully disagrees. In order for a claim to integrate the exception into a practical application, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See Revised 2019 Guidance. Here, let alone claim 1 did not recite any additional element, even if “a computer” was recited in the claim for performing the steps, generating or providing a graph (regardless of the type of information) to display on a computer does not improve the functioning of the computer, or another technology or technical field. Thus, nothing in the claim integrates the judicial exception into a practical application.  
In response to Applicant’s argument regarding “autonomously execute the change in response to determining that the change satisfied one or more criteria” as recited in claims 5, 12 and 19. The Examiner respectfully disagrees. As the claims described, nothing precludes a user from manually making change to the supply chain in response to the determination. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir 2017).
 
In the Remarks on page 10, Applicant argues that the Crabtree reference is not a prior art document for all teachings cited by the Office Action because the Crabtree ‘711 does not have an effective priority date that is before the Applicant’s filing date.
In response to Applicant’s arguments, the Examiner respectfully disagrees. When an application is examined under the FIF, it may be applicable as prior art under AIA  35 U.S.C. § 102(a)(2) if it was “effectively filed” before the effective filing date of the claimed invention. MPEP 2100. Here, the Crabtree reference (US 2021/0173711) has a provisional application filing date on October 2, 2017, which is before the effective filing date of Applicant’s invention.


In the Remarks on page 11, Applicant argues that none of the cited references discloses or suggest “identifying…at least one risk of the plurality of risks is calculated to move across locations over time … calculated likelihoods of each of the plurality of risks impacting [the supply chain] by executing…simulations of the at latest one risk spreading across space and time” as recited in amended claim 1.  However, Applicant’s argument is directed to the newly amended claims, and therefore, the newly amended claims will be fully addressed in this Office Action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-8, 10, 12-15, 17 and 19-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1, 3 and 5-7 are directed to a method without tied to a particular machine in the body for performing the steps, the claims are directed to non-statutory subject matter. However, claims 1, 3 and 5-7 will be included in the Alice analysis for the purpose of compact prosecution. Claims 8, 10 and 12-14 are directed to a system comprising a processor and a memory, which fall within the statutory category of machine. Claims 15, 17 and 19-20 are directed to a computer program product comprising a computer readable storage medium is not to be construed as being transitory signals (see ¶ 53), which falls within the statutory category of a product. Step 1 is satisfied.
With respect to claims 1, 3 and 5-7, the claims are directed to non-statutory subject matter because the claims are directed to a method without tied to a particular machine in the body of the claim for performing the steps. One factor to consider when determining whether a claim recites a §101 patent eligible process is to determine if the claimed process (1) is tied to a particular machine or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010). (Machine-or-Transformation Test).
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Guidance, 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method claims as representative, the claims and the Specification describing an invention is related to supply chain management system for risk analysis to minimize likelihood of impact to at least one component. The invention falls in the certain methods of organizing human activity including fundamental economic practices (mitigating risk), commercial or legal interactions (sales activities, business relations). More specifically, the claims recite the limitations of “receiving data of a supply chain, identifying a plurality of risks that relate to at least some of the plurality of locations, crawling through data repositories regarding the supply chain to identify alternate location at alternate times, calculating likelihoods of each of the plurality of risks impacting any of the plurality of components at any of the plurality of locations as compared to the alternate location, identifying that a risk of the plurality of risks has more than a threshold likelihood of impacting at least one component of the plurality of components at a respective location of the plurality of locations at a respective point in time of the plurality of points in time, generating a graph of the supply chain that extends across a time axis and includes thousands of nodes that represent each intersection between the plurality of components at either one of the plurality of locations, providing, to a user along with at least a portion of the graph that depicts at least the respective location at the respective point in time, a change to the supply chain that lowers a likelihood of the risk impacting the at least one component”. The limitations, as drafted, are directed to processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “through data repositories”, and the term “autonomously executing”, nothing in the claims element precludes the steps from practically being performed in the mind, or by a human using a pen and paper For example, the claims encompasses a person can manually gathering the supply chain data, identifying the risks that relate to the locations, estimating the likelihood of risks impacting any of the components, providing a change to the supply chain that lowers a likelihood of the risk impacting the component, and determining if the change satisfies the requirements in his/her mind (including an observation, evaluation, judgment, opinion). Thus, the concept falls within the “mental processes” grouping. See Under the 2019 Revised Guidance, 84 Fed. Reg. 52. The mere nominal recitation of “through data repositories” and “autonomously executing” do not take the claim out of the mental processes grouping.  Accordingly, the claims recite one or more abstract ideas, and the analysis proceed to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 did not recite any additional element to be considered as machine operation rather than a human user performs the steps. The additional elements recited in claims 1 and 5 of “through data repositories” and “autonomously executing the change in response to determining that the change satisfied one or more criteria” are no more than generic computer components.  The Specification discloses these additional elements at a high level of generality (see Spec ¶ 25 and ¶ 49), which are no more than generic computer components that invoked as tools to automate and/or implement the abstract idea. Thus, using the generic computer components for performing the generic computer functions do not integrate the abstract idea into a practical application because the combination for these additional elements for “providing (transmitting) the change to the user and determining that the change satisfied one or more criteria” do not include particular technological implementations for performing these functions. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (“The use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.”; see also MPEP § 2106.04(d)(I) (explaining that “merely reciting the words ‘apply it’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” by itself is insufficient to integrate the abstract idea into a practical application). Accordingly, the claims as a whole, implementing an abstract idea on a generic computer does not integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception. The claims are directed to an abstract idea, the analysis proceed to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claim 1 did not recite any additional element to be considered as machine operation rather than a human user performs the steps. The additional elements recited in claims 1 and 5 including “through data repositories” and “autonomously executing” are no more than generic computer components for storing.  Even if the claims recite a computer for performing the steps, the computer is only recited at a high level of generality (e.g., for receiving, storing, displaying), which are no more than generic computers that invoked as tools to automate and/or implement the abstract idea. At best, the “the computer” may provide the functions to the user for receiving/transmitting and displaying the change with a graphical indication on a computer screen. However, the function of receiving, storing, displaying and transmitting have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3 1350, 1351, 119 USPQ2d 1739 (Fed. Cir. 2016)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claim does not amount to “significantly more” than the abstract idea because nothing in the claims (1) reflects an improvement to the functioning of a computer itself, or another technology or technical field other than the purpose of business services or function; (2) apply the abstract idea with a particular machine; (3) effect a transformation or reduction of a particular article to a different state or thing; or (4) provide some meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(a)–(c), and (e)–(h).
For the foregoing reasons, claims 1, 3 and 5-7 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other claims system claims–8, 10, 12-14 and product claims 15, 17 and 19-20 parallel claims 1, 3 and 5-7 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.  
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8-10, 12 and 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bilello et al., (US 2013/0226652, hereinafter: Bilello), and in view of Roelofs et al., (US 2016/0217399, hereinafter: Roelofs), and further in view of Jayawardane (WO 2014/105460 A2).
Regarding claim 1, Bilello discloses a computer-implemented method comprising: 
receiving data of a supply chain, wherein the data includes a plurality of components each moving through a plurality of locations at a plurality of points in time (see ¶ 4-6, ¶ 23: collecting operational data comprising intermediate components of supply chain and final assembly supply chain with an aggregation of element in the supply chain); 
identifying a plurality of risks that relate to at least some of the plurality of locations, where at least one risk of the plurality of risks is calculated to move across locations over time (see Fig. 1, # 102; ¶ 5-6, ¶ 31, ¶ 46-47 and claim 1: identifying a plurality of risks in a brand commodity supply-chain);
calculating likelihoods of each of the plurality of risks impacting any of the plurality of components at any of the plurality of locations as compared to the alternate locations at any of the plurality of points in time as compared to the alternate points in time by simulating the risk spreading across space and time (see Fig. 1, # 108; Fig. 4; ¶ 22-23, ¶ 27, ¶ 30-31; ¶ 35-37: calculating likelihoods and impact value of each risk category of the intermediate components of supply chain and final assembly supply chain); 
identifying that a risk of the plurality of risks has more than a threshold likelihood of impacting at least one component of the plurality of components at a respective location of the plurality of locations at a respective point in time of the plurality of points in time (see ¶ 6, ¶ 27, ¶ 46-49 and claim 1).

Bilello discloses providing the director a communication with the supply chain manager to manage key risk in response to the impact evaluation to deploy risk mitigation the effect of the risks on sustenance of the supply chain (see ¶ 47).  
Bilello does not explicitly disclose the following limitations; however, Roelofs in an analogous for risk management discloses
crawling through data repositories regarding the supply chain to identify alternate locations at alternate times for at least some of the plurality components (see ¶ 91, ¶ 124, ¶ 129: searching a database correspond to a shipping cost to identify alternate route segments along a route); and
providing, to a user along with at least a portion of the graph that depicts at least the respective location at the respective point in time, a change to the supply chain that lowers a likelihood of the risk impacting the at least one component at the respective location at the respective point in time to below the threshold likelihood by causing the at least one component to move through one of the alternate locations at the respective point in time rather than the respective location at the respective point in time (see ¶ 18, ¶ 77, ¶ 121, ¶ 123-124 and ¶ 150: determining a degree of impact on the selected supply chain and providing recommends with one or more alternatives to mitigate the effect of the underperformance). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello to include teaching of Roelofs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 Bilello and Roelofs do not explicitly disclose the following limitations; however, Jayawardane in an analogous art for facilitating user interaction in social network discloses 
generating a graph of the supply chain that extends across a time axis and includes thousands of nodes that represent each intersection between the plurality of components at either one of the plurality of locations or the alternate locations at one of the plurality of points in time (see ¶ 10, ¶ 25, ¶ 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello and in view of Roelofs to include teaching of Jayawardane in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more visualized representation, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding claim 3, Bilello does not explicitly disclose the following limitations; however, Roelofs discloses the computer-implemented method of claim 2, wherein the supply chain included a first supplier providing the at least one component via the first location, wherein the change includes a second supplier providing the at least one component via the alternate location (see ¶ 66-67, ¶ 109).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello to include teaching of Roelofs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding claim 5, Bilello does not explicitly disclose the following limitations; however, Roelofs discloses the computer-implemented method of claim I, further comprising autonomously executing the change in response to determining that the change satisfied one or more criteria (see ¶ 15, ¶ 77, ¶ 150). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello to include teaching of Roelofs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding claim 8, Bilello discloses a system comprising: 
a processor (see Fig. 12, # 1202; ¶ 5); and 
a memory in communication with the processor, the memory containing instructions that, when executed by the processor (see Fig. 12, # 1202, 1210; ¶ 5), cause the processor to: 
receive data of a supply chain, wherein the data includes a plurality of components each moving through a plurality of locations at a plurality of points in time (see ¶ 4-6, ¶ 23: collecting operational data comprising intermediate components of supply chain and final assembly supply chain with an aggregation of element in the supply chain); 
identify a plurality of risks that relate to at least some of the plurality of locations, where at least one risk of the plurality of risks is calculated to move across locations over time (see Fig. 1, # 102; ¶ 5-6, ¶ 31, ¶ 46-47 and claim 1: identifying a plurality of risks in a brand commodity supply-chain); 
calculate likelihoods of each of the plurality of risks impacting any of the plurality of components at any of the plurality of locations as compared to the alternate locations at any of the plurality of points in time as compared to the alternate points in time by simulating the risk spreading across space and time (see Fig. 1, # 108; Fig. 4; ¶ 22-23, ¶ 27, ¶ 30-31; ¶ 35-37: calculating likelihoods and impact value of each risk category of the intermediate components of supply chain and final assembly supply chain);
identify that a risk of the plurality of risks has more than a threshold likelihood of impacting at least one component of the plurality of components at a respective location of the plurality of locations at a respective point in time of the plurality of points in time (see ¶ 6, ¶ 27, ¶ 46-49 and claim 1). 

Bilello discloses providing the director a communication with the supply chain manager to manage key risk in response to the impact evaluation to deploy risk mitigation the effect of the risks on sustenance of the supply chain (see ¶ 47).  
Bilello does not explicitly disclose the following limitations; however, Roelofs in an analogous for risk management discloses
crawl through data repositories regarding the supply chain to identify alternate locations at alternate times for at least some of the plurality components (see ¶ 91, ¶ 124, ¶ 129: searching a database correspond to a shipping cost to identify alternate route segments along a route); and
P202001780US01Page 27 of 3 1provide, to a user along with at least a portion of the graph that depicts at least the respective location at the respective point in time, a change to the supply chain that lowers a likelihood of the risk impacting the at least one component at the respective location at the respective point in time to below the threshold likelihood by causing the at least one component to move through one of the alternate locations at the respective point in time rather than the respective location at the respective point in time (see ¶ 18, ¶ 77, ¶ 121, ¶ 123-124 and ¶ 150: determining a degree of impact on the selected supply chain and providing recommends with one or more alternatives to mitigate the effect of the underperformance).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello to include teaching of Roelofs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 Bilello and Roelofs do not explicitly disclose the following limitations; however, Jayawardane in an analogous art for facilitating user interaction in social network discloses 
generate a graph of the supply chain that extends across a time axis and includes thousands of nodes that represent each intersection between the plurality of components at either one of the plurality of locations or the alternate locations at one of the plurality of points in time (see ¶ 10, ¶ 25, ¶ 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello and in view of Roelofs to include teaching of Jayawardane in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more visualized representation, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding claim 10, Bilello does not explicitly disclose the following limitations; however, Roelofs discloses the system of claim 9, wherein the supply chain included a first supplier providing the at least one component via the first location, wherein the change includes a second supplier providing the at least one component via the alternate location (see ¶ 66-67, ¶ 109).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello to include teaching of Roelofs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 12, Bilello does not explicitly disclose the following limitations; however, Roelofs discloses the system of claim 9, the memory containing additional instructions that, when executed by the processor, cause the processor to autonomously execute the change in response to determining that the change satisfied one or more criteria (see ¶ 15, ¶ 77, ¶ 150).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello to include teaching of Roelofs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 15, Roelofs discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (see ¶ 6), the program instructions executable by a computer to cause the computer to: 
receive data of a supply chain, wherein the data includes a plurality of components each moving through a plurality of locations at a plurality of points in time (see ¶ 4-6, ¶ 23: collecting operational data comprising intermediate components of supply chain and final assembly supply chain with an aggregation of element in the supply chain); 
identify a plurality of risks that relate to at least some of the plurality of locations, where at least one risk of the plurality of risks is calculated to move across locations over time (see Fig. 1, # 102; ¶ 5-6, ¶ 31, ¶ 46-47 and claim 1: identifying a plurality of risks in a brand commodity supply-chain); 
calculate likelihoods of each of the plurality of risks impacting any of the plurality of components at any of the plurality of locations as compared to the alternate locations at any of the plurality of points in time as compared to the alternate points in time by simulating the risk spreading across space and time (see Fig. 1, # 108; Fig. 4; ¶ 22-23, ¶ 27, ¶ 30-31; ¶ 35-37: calculating likelihoods and impact value of each risk category of the intermediate components of supply chain and final assembly supply chain); 
identify that a risk of the plurality of risks has more than a threshold likelihood of impacting at least one component of the plurality of components at a respective location of the plurality of locations at a respective point in time of the plurality of points in time (see ¶ 6, ¶ 27, ¶ 46-49 and claim 1). 

Bilello discloses providing the director a communication with the supply chain manager to manage key risk in response to the impact evaluation to deploy risk mitigation the effect of the risks on sustenance of the supply chain (see ¶ 47).  
Bilello does not explicitly disclose the following limitations; however, Roelofs in an analogous for risk management discloses
crawl through data repositories regarding the supply chain to identify alternate locations at alternate times for at least some of the plurality components (see ¶ 91, ¶ 124, ¶ 129: searching a database correspond to a shipping cost to identify alternate route segments along a route); and
provide, to a user along with at least a portion of the graph that depicts at least the respective location at the respective point in time, a change to the supply chain that lowers a likelihood of the risk impacting the at least one component at the respective location at the respective point in time to below the threshold likelihood by causing the at least one component to move through one of the alternate locations at the respective point in time rather than the respective location at the respective point in time (see ¶ 18, ¶ 77, ¶ 121, ¶ 123-124 and ¶ 150: determining a degree of impact on the selected supply chain and providing recommends with one or more alternatives to mitigate the effect of the underperformance).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello to include teaching of Roelofs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Bilello and Roelofs do not explicitly disclose the following limitations; however, Jayawardane in an analogous art for facilitating user interaction in social network discloses 
generate a graph of the supply chain that extends across a time axis and includes thousands of nodes that represent each intersection between the plurality of components at either one of the plurality of locations or the alternate locations at one of the plurality of points in time (see ¶ 10, ¶ 25, ¶ 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello and in view of Roelofs to include teaching of Jayawardane in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more visualized representation, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 17, Bilello does not explicitly disclose the following limitations; however, Roelofs discloses the computer program product of claim 16, wherein the supply chain included a first supplier providing the at least one component via the first location, wherein the change includes a second supplier providing the at least one component via the alternate location (see ¶ 66-67, ¶ 109).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello to include teaching of Roelofs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 19, Bilello does not explicitly disclose the following limitations; however, Roelofs discloses the computer program product of claim 16, the computer readable storage medium having additional program instructions that, when executed by the computer, cause the computer to autonomously execute the change in response to determining that the change satisfied one or more criteria (see ¶ 15, ¶ 77, ¶ 150). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello to include teaching of Roelofs in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bilello and in view of Roelofs and Jayawardane as applied to claims 1, 3, 5, 8-10, 12 and 15, 17 and 19, and further in view of Crabtree et al., (US 2021/0173711, hereinafter: Crabtree). 
Regarding claim 6, Bilello and Roelofs do not explicitly disclose the following limitations; however, Crabtree in an analogous of risk-based profiling discloses the computer-implemented method of claim 1, wherein the risk is a viral pandemic (see ¶ 29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello and in view of Roelofs to include teaching of Crabtree in order to gain the commonly understood benefit of such adaption, such as providing a more focus solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 Regarding claim 7, Bilello, Roelofs and Jayawardane do not explicitly disclose the following limitations; however, Crabtree discloses the computer-implemented method of claim 1, wherein a neural network identifies the risk (see ¶ 24, ¶ 40, ¶ 60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello and in view of Roelofs and Jayawardane to include teaching of Crabtree in order to gain the commonly understood benefit of such adaption, such as providing a more focus solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 Regarding claim 13, Bilello, Roelofs and Jayawardane do not explicitly disclose the following limitations; however, Crabtree discloses the system of claim 8, wherein the risk is a viral pandemic (see ¶ 29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello and in view of Roelofs and Jayawardane to include teaching of Crabtree in order to gain the commonly understood benefit of such adaption, such as providing a more focus solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 Regarding claim 14, Bilello, Roelofs and Jayawardane do not explicitly disclose the following limitations; however, Crabtree discloses the system of claim 8, wherein a neural network identifies the risk (see ¶ 24, ¶ 40, ¶ 60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello and in view of Roelofs and Jayawardane to include teaching of Crabtree in order to gain the commonly understood benefit of such adaption, such as providing a more focus solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 20, Bilello, Roelofs and Jayawardane do not explicitly disclose the following limitations; however, Crabtree discloses the computer program product of claim 15, wherein the risk is a viral pandemic (see ¶ 29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bilello and in view of Roelofs and Jayawardane to include teaching of Crabtree in order to gain the commonly understood benefit of such adaption, such as providing a more focus solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Martin et al., (US 2019/0303831) discloses a method for providing a user a relative event impact may display depicting a plurality of items impacted by an event or a portion of a network impacted by the event.
Feldman et al., (US 7246080 B2) disclose a method for measuring and monitoring supply chain risk to identify components are most critical to the assembly of final product.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624